107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ozzie CLAY and Clay Properties Inc., Appellantsv.Christopher HOPKINS, et al., Appellees
No. 95-7296.
United States Court of Appeals, District of Columbia Circuit.
Oct. 24, 1996.

Before SILBERMAN, SENTELLE and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause was considered on the record from the United States District Court for the District of Columbia, and was briefed by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b) (January 1, 1994).  It is


2
ORDERED and ADJUDGED, by the Court, that the judgment of the district court appealed from in this case is hereby affirmed.  While the magistrate judge may have erred in granting defendants' in limine motion holding appellants collaterally estopped from arguing that appellant Clay and appellant Clay Properties Inc. were not alter egos at all relevant times, see Commissioner v. Sunnen, 333 U.S. 591, 599-600, 601 (1948) (collateral estoppel "must be confined to situations where the matter raised in the second suit is identical in all respects with that decided in the first proceeding";  estoppel is limited to those issues "essential to the judgment"), nevertheless, because the estoppel was not relied on in the opinion below, we affirm the granting of summary judgment for substantially the reasons set forth in that opinion.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.